— In an action in which the plaintiff wife seeks to recover arrears in child support payments, the appeal is from an order of the Supreme Court, Queens County (Hyman, J.), dated January 18, 1982, which, inter alia, granted the defendant husband’s motion to vacate a prior order of the same court which had granted the wife’s motion for summary judgment. Order affirmed, without costs or disbursements (see Antonovich v Antonovich, 84 AD2d 799). Defendant’s time to serve an amended answer is extended until 10 days after service upon him of a copy of the order to be made hereon, with notice of entry. O’Connor, J. P., Bracken, Rubin and Boyers, JJ., concur.